Citation Nr: 0919992	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-26 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung condition due to 
asbestosis exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from May 1953 
to April 1957 and in the Navy Reserves from April 1957 to 
April 1959.  He served on active duty in the Army from April 
1959 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  After the 
issuance of the most recent supplemental statement of the 
case in March 2009, the Veteran submitted additional evidence 
to the AMC.  This evidence consists of October 2008 and April 
2009 letters from a private pulmonologist, S. A. Chitty, M.D, 
concerning asbestosis.  The Veteran did not provide a waiver 
of RO consideration of that evidence.  Accordingly, the case 
must be remanded to the RO/AMC to consider that evidence in 
the first instance.  See 38 C.F.R. § 19.37(a) (2008). 

Accordingly, the case is REMANDED for the following action:

Reconsider the claim in light of all of 
the relevant evidence, including that 
received after the March 2009 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 



